DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant argues Yamada fails to teach the recess portion is a stepped hole formed in the third lens, and the stepped hole comprises a first straight hole section and a second straight hole section of which apertures sequentially decrease, an inner wall surface of the first straight hole section forms the first bearing surface, and an inner wall surface of the second straight hole section forms the second bearing surface. Examiner respectfully disagrees.
Regarding applicant’s argument that Yamada fails to teach the recess portion is a stepped hole formed in the third lens, and the stepped hole comprises a first straight hole section and a second straight hole section of which apertures sequentially decrease, an inner wall surface of the first straight hole section forms the first bearing surface, and an inner wall surface of the second straight hole section forms the second bearing surface, Examiner notes that Yamada (Figure 21) teaches the recess portion is a stepped hole formed in the third lens (64a, joint surface, 64b, step portion, and the connecting wall therebetween are viewed to form a stepped hole), and the stepped hole comprises a first straight hole section (Figure 21 depicts 64a, joint surface, is a straight hole section) and a second straight hole section (Figure 21 depicts 64b, step portion, is a straight hole section) of which apertures sequentially decrease (Figure 21 depicts the aperture decreases from 64a, joint surface, to 64b, step portion), an inner wall surface of the first straight hole section forms the first bearing surface (64a, joint surface), and an inner wall surface of the second straight hole section forms the second bearing surface (64b, step portion). Thus, Examiner maintains Yamada discloses the limitations of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (4,662,717, of record).

Regarding claim 1, Yamada discloses an optical imaging system (Figures 9 and 21), comprising: at least one lens group (Figure 21, 50, lens, 70, lens, 60, lens), comprising at least three lenses (50, lens, 70, lens, 60, lens), the at least three lenses being assembled in a buckling manner (Figure 21 depicts the lenses to be assembled in a buckling manner); and a lens barrel (40, lens barrel), used to bear the at least one lens group (Figure 21), wherein the at least three lenses sequentially comprise, from an object side (left hand side of Figure 21) to an image side along an optical axis (right hand side of Figure 21), a first lens (50, lens), a second lens (70, lens), and a third lens (60, lens), the first lens is connected with the third lens in the buckling manner (Figure 21, 54, protrusion, of 50, lens, is fit into 63, depression, of 60, lens), the second lens is connected with the third lens in the buckling manner (Figure 21, 72, lens holding portion, is fitted by 64b, step portion), and the third lens is combined and assembled with the lens barrel (Figure 21); wherein the first lens comprises a first optical portion (51, lens body) and a first protruding portion connected with the first optical portion (52, lens holding portion), the second lens comprises a second optical portion (71, lens body) and a second protruding portion connected with the second optical portion (72, lens holding portion), and the third lens is provided with a recess portion cooperated with both the first protruding portion and the second protruding portion (64, connecting portion; Figure 21 depicts 64, connecting portion, is recessed from the optical axis, and cooperates with both 52 and 72, lens holding portions); wherein the recess portion has a first bearing surface (64a, joint surface) and a second bearing surface connected with the first bearing surface (64b, step portion), the recess portion is a stepped hole formed in the third lens (64a, joint surface, 64b, step portion, and the connecting wall therebetween are viewed to form a stepped hole), and the stepped hole comprises a first straight hole section (Figure 21 depicts 64a, joint surface, is a straight hole section) and a second straight hole section (Figure 21 depicts 64b, step portion, is a straight hole section) of which apertures sequentially decrease (Figure 21 depicts the aperture decreases from 64a, joint surface, to 64b, step portion), an inner wall surface of the first straight hole section forms the first bearing surface (64a, joint surface), and an inner wall surface of the second straight hole section forms the second bearing surface (64b, step portion); the first protruding portion contacts with the first bearing surface to connect the first lens and the third lens in the buckling manner (Figure 21), and the second protruding portion contacts with the second bearing surface to connect the second lens and the third lens in the buckling manner (Figure 21).

Regarding claim 4, Yamada discloses the optical imaging system as claimed in claim 1, wherein the third lens comprises a third optical portion (61, lens body) and a third protruding portion connected with the third optical portion and extending to the object side (62, lens holding portion), the third protruding portion and the third optical portion enclose the recess portion (Figure 21, 61, lens body, and 62, lens holding portion, are viewed to enclose 64, connecting portion, on the image side), and both the first bearing surface and the second bearing surface are positioned on the third protruding portion (Figure 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (4,662,717, of record).

Regarding claim 5, Yamada discloses the optical imaging system as claimed in claim 4, wherein a thickness of the third protruding portion is L4 (Figure 21, thickness of 62, lens holding portion, parallel to the optical axis).
Yamada discloses substantially all the limitations of the claim except for the thickness L4 satisfies a following relationship: L4≥0.25 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the thickness of the third protruding portion to be less than or equal to 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing while maintaining a compact size of the optical imaging system.

Regarding claim 6, Yamada discloses the optical imaging system as claimed in claim 1, wherein the first lens and the second lens bear each other, and a bearing length L1 satisfies a following relationship: 0.15 mm≤L1≤0.5 mm; and, the second lens and the third lens bear each other, and a bearing length L5 satisfies a following relationship: 0.15 mm≤L5≤0.5 mm; or, the first lens and the second lens bear each other, and a bearing length L1 satisfies a following relationship: 0.15 mm≤L1≤0.5 mm; or, the second lens and the third lens bear each other (Figure 21).
Yamada discloses substantially all the limitations of the claim except for a bearing length L5 satisfies a following relationship: 0.15 mm≤L5≤0.5 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bearing length L5 to be between 0.15 mm and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing without impeding on the transmitted light along and around the optical axis.

Regarding claim 7, Yamada discloses the optical imaging system as claimed in claim 1, wherein the first protruding portion has a first surface (52b, joint surface), and a contact length of the first surface and a first bearing surface of the recess portion of the third lens is L2 (contact length of 52b, joint surface, and 64a, joint surface); and the second protruding portion has a second surface (surface of 72, lens holding portion, which is adjacent to 64b, step portion), and a contact length of the second surface and a second bearing surface of the recess portion of the third lens is L3 (contact length of 72, lens holding portion, and 64b, step portion).
Yamada discloses substantially all the limitations of the claim except for the lengths L2 and L3 satisfy following relationships: 0.07 mm≤L2≤0.2 mm and 0.07 mm≤L3≤0.2 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lengths L2 and L3 satisfy following relationships: 0.07 mm≤L2≤0.2 mm and 0.07 mm≤L3≤0.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing without impeding on the transmitted light along and around the optical axis.

Regarding claim 14, Yamada discloses the optical imaging system as claimed in claim 4, wherein the first lens and the second lens bear each other, and a bearing length L1 satisfies a following relationship: 0.15 mm≤L1≤0.5 mm; and, the second lens and the third lens bear each other, and a bearing length L5 satisfies a following relationship: 0.15 mm≤L5≤0.5 mm; or, the first lens and the second lens bear each other, and a bearing length L1 satisfies a following relationship: 0.15 mm≤L1≤0.5 mm; or, the second lens and the third lens bear each other (Figure 21).
Yamada discloses substantially all the limitations of the claim except for a bearing length L5 satisfies a following relationship: 0.15 mm≤L5≤0.5 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bearing length L5 to be between 0.15 mm and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing without impeding on the transmitted light along and around the optical axis.

Regarding claim 15, the modified Yamada discloses the optical imaging system as claimed in claim 5, wherein the first lens and the second lens bear each other, and a bearing length L1 satisfies a following relationship: 0.15 mm≤L1≤0.5 mm; and, the second lens and the third lens bear each other, and a bearing length L5 satisfies a following relationship: 0.15 mm≤L5≤0.5 mm; or, the first lens and the second lens bear each other, and a bearing length L1 satisfies a following relationship: 0.15 mm≤L1≤0.5 mm; or, the second lens and the third lens bear each other (Figure 21).
Yamada discloses substantially all the limitations of the claim except for a bearing length L5 satisfies a following relationship: 0.15 mm≤L5≤0.5 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bearing length L5 to be between 0.15 mm and 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing without impeding on the transmitted light along and around the optical axis.

Regarding claim 17, Yamada discloses the optical imaging system as claimed in claim 4, wherein the first protruding portion has a first surface (52b, joint surface), and a contact length of the first surface and a first bearing surface of the recess portion of the third lens is L2 (contact length of 52b, joint surface, and 64a, joint surface); and the second protruding portion has a second surface (surface of 72, lens holding portion, which is adjacent to 64b, step portion), and a contact length of the second surface and a second bearing surface of the recess portion of the third lens is L3 (contact length of 72, lens holding portion, and 64b, step portion).
Yamada discloses substantially all the limitations of the claim except for the lengths L2 and L3 satisfy following relationships: 0.07 mm≤L2≤0.2 mm and 0.07 mm≤L3≤0.2 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lengths L2 and L3 satisfy following relationships: 0.07 mm≤L2≤0.2 mm and 0.07 mm≤L3≤0.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing without impeding on the transmitted light along and around the optical axis.

Regarding claim 18, the modified Yamada discloses the optical imaging system as claimed in claim 5, wherein the first protruding portion has a first surface (52b, joint surface), and a contact length of the first surface and a first bearing surface of the recess portion of the third lens is L2 (contact length of 52b, joint surface, and 64a, joint surface); and the second protruding portion has a second surface (surface of 72, lens holding portion, which is adjacent to 64b, step portion), and a contact length of the second surface and a second bearing surface of the recess portion of the third lens is L3 (contact length of 72, lens holding portion, and 64b, step portion).
Yamada discloses substantially all the limitations of the claim except for the lengths L2 and L3 satisfy following relationships: 0.07 mm≤L2≤0.2 mm and 0.07 mm≤L3≤0.2 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lengths L2 and L3 satisfy following relationships: 0.07 mm≤L2≤0.2 mm and 0.07 mm≤L3≤0.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for reliable support and bearing without impeding on the transmitted light along and around the optical axis.

Claims 8, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (4,662,717, of record) in view of Terai et al. (2019/0049737, of record).

Regarding claim 8, Yamada discloses the optical imaging system as claimed in claim 1, but fails to teach further comprising a first shading member, wherein the first shading member is positioned between the second lens and the third lens element. Yamada and Terai are related because both teach an optical imaging system.
Terai disclose san optical imaging system comprising a first shading member (Figure 1, 60, light shielding plate), wherein the first shading member is positioned between the second lens and the third lens element (Figure 1, [0030] teach 60, light shielding plate, is positioned between 20, second lens element, and 30, third lens element).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamada to incorporate the teachings of Terai and provide a first shading member, wherein the first shading member is positioned between the second lens and the third lens element. Doing so would allow for elimination of unwanted stray light, thereby improving imaging quality.

Regarding claim 10, Yamada discloses the optical imaging system as claimed in claim 1, but fails to teach further comprising a fourth lens and a fifth lens, wherein the fourth lens and the fifth lens are sequentially positioned on an image-side surface of the third lens. Yamada and Terai are related because both teach an optical imaging system.
Terai discloses an optical imaging system comprising a fourth lens (Figure 1, 40, fourth lens element) and a fifth lens (50, fifth lens element), wherein the fourth lens and the fifth lens are sequentially positioned on an image-side surface of the third lens (Figure 1 depicts 40 and 50, lens elements, are provided sequentially on the image-side surface of 30, third lens element).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamada to incorporate the teachings of Terai and provide a fourth lens and a fifth lens, wherein the fourth lens and the fifth lens are sequentially positioned on an image-side surface of the third lens. Doing so would allow for further image and focus correction, thereby improving imaging quality.

Regarding claim 11, the modified Yamada discloses the optical imaging system as claimed in claim 10, further comprising: a second shading member (Terai: Figure 1, 60, light shielding plate), positioned between the third lens and the fourth lens (Terai: Figure 1, [0030] teach 60, light shielding plate, is positioned between 30, third lens element, and 40, fourth lens element); and a third shading member (Terai: Figure 1, 60, light shielding plate), positioned between the fourth lens and the fifth lens (Terai: Figure 1, [0030] teach 60, light shielding plate, is positioned between 40, fourth lens element, and 50, fifth lens element).

Regarding claim 19, Yamada discloses the optical imaging system as claimed in claim 1, but fails to teach further comprising a first shading member, wherein the first shading member is positioned between the second lens and the third lens element. Yamada and Terai are related because both teach an optical imaging system.
Terai discloses an optical imaging system comprising a first shading member (Figure 1, 60, light shielding plate), wherein the first shading member is positioned between the second lens and the third lens element (Figure 1, [0030] teach 60, light shielding plate, is positioned between 20, second lens element, and 30, third lens element).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamada to incorporate the teachings of Terai and provide a first shading member, wherein the first shading member is positioned between the second lens and the third lens element. Doing so would allow for elimination of unwanted stray light, thereby improving imaging quality.

Regarding claim 20, Yamada discloses the optical imaging system as claimed in claim 1, but fails to teach a display device comprising the optical imaging system. Yamada and Terai are related because both teach an optical imaging system.
Terai discloses a display device comprising an optical imaging system (at least [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamada to incorporate the teachings of Terai and provide a display device, comprising the optical imaging system. Doing so would allow for a secure holding of lens elements free from unwanted separation in a display device, thereby improving the durability of the display device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (4,662,717, of record) in view of Kim (2016/0161699, of record).

Regarding claim 9, Yamada discloses the optical imaging system as claimed in claim 1, but fails to teach wherein an angle a1 of a demolding inclined plane of the first lens satisfies a following relationship: 20°≤a1≤45°; an angle a2 of a demolding inclined plane of the second lens satisfies a following relationship: 20°≤a2≤45°; and angles a3 and b1 of a demolding inclined plane of the third lens satisfy following relationships: 20°≤a3≤45° and 20°23 b1≤45°. Yamada and Kim are related because both teach an optical imaging system.
Kim discloses an optical imaging system wherein an angle a1 of a demolding inclined plane of the first lens (Figure 5 depicts a demolding inclined plane at 21c, first extension part, of 21, first lens); an angle a2 of a demolding inclined plane of the second lens (Figure 5 depicts a demolding inclined plane at the outer top portion of 23b, rib, of 23, second lens); and angles a3 and b1 of a demolding inclined plane of the third lens (Figure 5 depicts a demolding inclined plane at the outer top portion, analogous to a3, and the outer bottom portion, analogous to b1, of 25c, second extension part, of 25, third lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamada to incorporate the teachings of Kim and provide an angle a1 of a demolding inclined plane of the first lens; an angle a2 of a demolding inclined plane of the second lens; and angles a3 and b1 of a demolding inclined plane of the third lens. Doing so would allow for significant reduction of assembly deviation, thereby improving imaging quality.
The modified Yamada fails to teach the optical imaging system satisfying the following relationships: 20°≤a1≤45°; 20°≤a2≤45°; 20°≤a3≤45° and 20°23 b1≤45°.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the angles to satisfy the following relationships: 20°≤a1≤45°; 20°≤a2≤45°; 20°≤a3≤45° and 20°23 b1≤45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for improved reduction of misalignment of the lenses and the optical axis, thereby improving imaging quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohshita (5,612,826) discloses a relevant optical imaging system which includes stepped recessed first and second straight hole sections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872